DETAILED ACTION
Election/Restrictions
Claims 1-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claim 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/29/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, an optical device containing all limitations of the claims, specifically including but not limited to “a sealing portion configured to cover a side surface of the photoelectric conversion element in such a way as to expose a surface of the photoelectric conversion element on the opposite side to an electrode-formed surface of the photoelectric conversion element on which the electrodes are formed; a redistribution layer configured to include an insulating layer disposed on the electrode-formed surface of the photoelectric conversion element, redistributions coupled to the electrodes, and a reflecting portion disposed in a region in which, when viewed in plan, the semiconductor layer and the electrodes do not overlap each other and configured to reflect the light to a side on which the semiconductor layer is located; and external connection terminals configured to be disposed on the redistribution layer and coupled to the redistributions” of Claim 1 and “forming a redistribution layer electrically coupled to the electrodes, and a reflecting portion on a region in which, when viewed in plan, the semiconductor layer and the electrodes do not overlap each other; forming a second insulating layer in such that portions of the redistribution layer are exposed; and forming external connection terminals on the exposed portions of the redistribution layer” of Claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakabayashi (US Patent Application Publication No. 2017/0236981) teaches an optical semiconductor device with redistribution layers and sealing layers, but does not teach the specific structural requirements of the claims.
Furuyama (US Patent Application Publication No. 2018/0082990) teaches an optical semiconductor device with redistribution layers and sealing layers, but does not teach the specific structural requirements of the claims.
Happoya (US Patent Application Publication No. 2017/0294408) teaches redistribution layer structures for chip packaging, but does not teach the specific structural requirements of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891


/MARK W TORNOW/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        2/26/2022